Citation Nr: 0514050	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  00-13 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than January 27, 
1999, for the reinstatement of a 10 percent rating for a left 
ankle disability.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
December 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Lincoln, Nebraska Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO increased the veteran's 
evaluation for a left ankle disability from noncompensable to 
10 percent disabling, effective January 27, 1999.

In August 2002, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The case was previously before the Board in July 2003, at 
which time it was remanded for additional development.

The record reflects that in a February 2005 Report of 
Contact, the veteran's representative requested a RO hearing 
on the matter on appeal.  However, as noted above, the 
veteran previously presented testimony before the undersigned 
Veterans Law Judge in August 2003.  As a result of this and 
in light of the favorable determination contained herein with 
regard to an earlier effective date for the reinstatement of 
a 10 percent evaluation for a left ankle disability, an 
additional hearing on the merits of the claim would serve no 
useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  
The Board further finds that because of the disposition in 
this case, no prejudice to the veteran will result.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The veteran failed to report for a routine VA examination 
scheduled for him on January 26, 1995.

2.  In February 1995, the veteran was advised that, inasmuch 
as he had failed to report for his scheduled VA examination, 
he would be given an additional 60 days to provide good cause 
for his failure to report or to report for another 
examination or his disability benefits would be reduced.

3.  In correspondence of May 1995, the veteran was informed 
that, inasmuch as he had failed to report for his scheduled 
VA examination, his compensation benefits were being reduced 
effective August 1, 1995.

4.  The February and May 1995 letters were not returned as 
undeliverable, but the RO did not send the letters to the 
veteran's last address of record.


CONCLUSION OF LAW

The criteria for an effective date of August 1, 1995 for 
reinstatement of a 10 percent disability rating for a left 
ankle disability have been met.  38 C.F.R. §§ 3.103, 3.158, 
3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

The Board notes that VA letters issued in August 2003, and 
March 2004, apprised the veteran of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the letters satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to the provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letters provided to the veteran were not given 
prior to the first AOJ adjudication of the veteran's claim, 
the notice was provided by the AOJ prior to the final 
transfer and certification of the case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
examination.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual Background

In January 1993, the veteran filed a claim for service 
connection for left ankle disability.  The listed address was 
[redacted].

In February 1993, a VA Compensation and Pension examination 
listed the veteran's address as [redacted].

In April 1993, the RO notified the veteran that it had 
granted his claim for service connection for a left ankle 
disability, effective January 1, 1993.  The RO sent 
notification of the decision to the veteran at the [redacted]
[redacted] address.

On January 24, 1994, the Lincoln Regional Office sent the 
veteran a letter informing him that the VA had guaranteed his 
home loan.  Such letter was sent to the veteran at [redacted] 
[redacted].

On February 23, 1994, a VA Loan Guarantee Officer from the 
Lincoln Regional Office sent the veteran a letter 
congratulating him on his guaranteed home loan and provided 
him information about the VA's Loan Guaranty Division.  This 
correspondence was sent to the veteran at the [redacted] 
[redacted] residence.

A VA Medical Center record dated in January 1995 reflects 
that the veteran failed to report for a January 26, 1995 
examination.

In February 1995, the RO proposed to reduce the veteran's 
evaluation for his left ankle disability from 10 percent 
disabling to noncompensable because of his failure to report 
for his scheduled January 1995 VA examination.  It also 
informed the veteran that he had 60 days to tell them that he 
would report for an examination and that if the VA did not 
hear from him, payments would be stopped effective May 1, 
1995.  The RO sent its notification to the veteran to the 
[redacted] address.

In May 1995, the RO reduced the veteran's evaluation for a 
left ankle disability to noncompensable, because he failed to 
report for VA examination.  It also noted that the veteran 
had been provided due process notice and that he had not 
responded.  The RO sent the notification of the determination 
to the veteran at the [redacted] address.  In the 
notification attached to the rating decision, the RO informed 
the veteran that it had reduced the veteran's evaluation from 
10 percent disabling to noncompensable, effective August 1, 
1995.

On January 27, 1999, the veteran requested that the RO reopen 
his claim.  He indicated that he believed his claim was 
erroneously closed after he moved and his mail was not 
forwarded to him.  He listed his address as [redacted].

The veteran reported for a VA examination in July 1999, 
notice of which had been issued to the [redacted] 
address.

In the August 1999 rating action on appeal, the RO increased 
the veteran's evaluation for a left ankle disability from 
noncompensable to 10 percent disabling, effective January 27, 
1999.

In his April 2000 Notice of Disagreement with the effective 
date assigned for the 10 percent rating, the veteran 
indicated that he had moved to his current address in 1993.  
He further related that it came to his knowledge in December 
1998 that his disability evaluation had been reduced to 0 
percent in 1995.  He also stated that he did not have 
knowledge of this occurring because he did not receive a 
monthly benefit payment (he received separation pay when he 
exited the Air Force in December 1992).  Additionally, the 
veteran indicated that he had received a home loan from the 
VA and that the letters were sent to him at his new address.  
According to the veteran, these letters had the same return 
address as his service disability letter.  Thus, because he 
did not receive a monthly entitlement and he 


received correspondence from the VA at his new address, he 
did not know that the VA was trying to reach him with the 
appointment letters in 1995.

Criteria

Reexaminations will be requested whenever VA determines there 
is a need to verify either the continued existence or the 
current severity of a disability.  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report to such examinations.  When entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action is to be taken in 
accordance with 38 C.F.R. § 3.655(b) and (c), as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. 38 C.F.R. § 3.655 (2004).

When a claimant fails to report for a reexamination, and the 
issue is continuing entitlement, the VA shall issue a 
pretermination notice advising the payee that payment for the 
disability or disabilities for which the reexamination was 
scheduled will be discontinued, or, if a minimum evaluation 
is established in 38 C.F.R. Part IV, or there is an 
evaluation protected under 38 C.F.R. § 3.951, reduced to the 
lower evaluation. Such notice is to include the prospective 
date of discontinuance or reduction, the reason therefore, 
and a statement of the claimant's procedural and appellate 
rights. The claimant shall be allowed 60 days to indicate his 
or her willingness to report for a reexamination, or to 
present evidence that payment for the disability or 
disabilities for which the reexamination was scheduled should 
not be discontinued or reduced.  38 C.F.R. § 3.655(c) (2004).

If there is no response within 60 days, or if the evidence 
submitted does not establish continued entitlement, payment 
for such disability or disabilities shall be discontinued or 
reduced as of the date indicated in the pretermination 
notice, or the date of last payment, whichever is later.  38 
C.F.R. § 3.655 (2004); see also 38 C.F.R. § 3.105(e) (2004) 
(allowing for the reduction in evaluation of a service-
connected disability when considered warranted by the 
evidence, but only after following certain procedural 
guidelines).

Under 38 C.F.R. § 3.158, where the veteran fails without 
adequate reason to respond to an order to report for a VA 
examination within one year from the date of the request and 
payments have been discontinued, the claim for such benefits 
will be considered abandoned.   38 C.F.R. § 3.158(b) (2004).

Where evidence requested for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim is to be considered abandoned. 
After the expiration of one year, further action will not be 
taken unless a new claim is received. Should the right to 
benefits be finally established, compensation, based on such 
evidence shall commence no earlier than the date of filing of 
the new claim.  38 C.F.R. § 3.158(a) (2004); see also 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

Analysis

The veteran asserts that an effective date prior to January 
27, 1999 is warranted for the reinstatement of his 10 percent 
evaluation for his service-connected left ankle disability.  
The record reflects that because the veteran failed to appear 
for a scheduled VA examination in January 1995 and 
subsequently did not respond to notifications sent to him, 
the RO, in May 1995, reduced to veteran's 10 percent 
evaluation for his left ankle disability to noncompensable, 
effective August 1, 1995.

Under 38 U.S.C. § 5104(a) and 38 C.F.R. §§ 3.103 and 19.25, 
the RO "must provide notice of the right to appeal in regular 
and in simultaneously contested claims." Parham v. West, 13 
Vet. App. 59, 59 (1999) (quoting Thurber v. Brown, 5 Vet. 
App. 119, 123 (1993)). The current statutory provision was 
enacted in 1989 by the Veterans' Benefits Amendments of 1989, 
Pub. L. No. 101-237, § 115(a)(1), 103 Stat. 2062, 2065 
(1989), and provides that, where the Secretary has made a 
decision "affecting the provision of benefits to a claimant, 
the Secretary shall, on a timely basis, provide to the 
claimant . . . notice of such decision." 38 U.S.C. § 5104(a). 
The current version of 38 C.F.R. § 3.103 was promulgated in 
1990, see 55 Fed. Reg. 13,522, 13,527 (1990), and provides:

(a)	Statement of policy. Every claimant has the right to 
written notice of the decision made on his or her claim . . . 
. (b) The right to notice--(1) General. Claimants and their 
representatives are entitled to notice of any decision made 
by VA affecting the payment of benefits or the granting or 
relief. Such notice shall clearly set forth the decision 
made, and applicable effective date, the reason(s) for the 
decision, . . . and the right, as well as the necessary 
procedures and time limits, to initiate an appeal of the 
decision. . . . . Notification of decisions. The claimant or 
beneficiary and his or her representative will be notified in 
writing of decisions affecting the payment of benefits or 
granting relief.

38 C.F.R. § 3.103(a), (b), (f).

The veteran asserts that he did not receive notification of 
the January 1995 examination request, or any other notice of 
the RO's May 1995 decision to reduce his benefits because of 
his failure to report for examination.  As such, he believes 
that his benefits were erroneously reduced.  Thus, the 
question on appeal becomes whether the RO, in fact, fulfilled 
its responsibilities to provide the veteran with notice of 
the scheduled examination, the reduction of his benefits, and 
his right to appeal the decision to reduce his benefits.

The law presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary." 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (quoting 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) 
[hereinafter Ashley I]). The presumption of regularity of the 
administrative process "in the absence of clear evidence to 
the contrary" applies to VA's mailing of the 1995 notice of 
examination and reduction of benefits documents in this case.  
In order for this presumption to attach, VA must mail notice 
to the latest address of record.  See Ashley v. Derwinski, 2 
Vet. App. 307, 309 (1992) [hereinafter Ashley II]; Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992) (as to mailing of RO 
decision).  In Ashley II, it was noted where an appellant 
submits clear evidence to the effect that the "regular" 
mailing practices are not regular or that they were not 
followed, the Secretary is no longer entitled to the benefit 
of the presumption and the burden shifts to the Secretary to 
establish that, in that case, the Board decision was mailed 
to the veteran and the veteran's representative, if any, as 
required by law.  Ashley II, 2 Vet. App. at 309; see Ashley 
I, 2 Vet. App. at 66 (quoting United States v. Roses, 706 
F.2d 1563, 1567 (Fed. Cir. 1983) ("'The presumption [of 
official regularity may also] operate[ ] in reverse.  If [a 
mailing] appears irregular, it is irregular, and the burden 
shifts to the proponent to show the contrary'").

The claimant's assertion of nonreceipt of a VA decision alone 
does not establish the "clear evidence" needed to rebut the 
presumption of regularity of the mailing. Ashley II, 2 Vet. 
App. at 309.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA's use of an 
incorrect address for a claimant constitutes the "clear 
evidence" needed to rebut the presumption of regularity that 
the BVA properly mailed notice of its decision to the 
claimant under section 7104(e), which requires the notice of 
a BVA decision to be sent to the claimant at the claimant's 
"last known address" of record.  Fluker v. Brown, 5 Vet. App. 
296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993) 
(per curium order) (holding that BVA's use of incorrect 
address in mailing BVA decision to appellant constituted 
clear evidence rebutting presumption of regularity inasmuch 
as it showed that mailing "appeared to be 'irregular'" 
(quoting Ashley II, 2 Vet. App. at 309)); Crain v. Principi, 
No. 01-2076 (U.S. Vet. App. July 10, 2003) (use of incorrect 
zip code, in conjunction with allegation of non-receipt, is 
clear evidence to rebut presumption of regularity).

The Court has also held that the presumption of regularity of 
mailing is rebutted where a copy of a Board decision that is 
mailed to a claimant at his or her last known address is 
returned as undeliverable by the United States Postal Service 
and the claims file discloses other possible and plausible 
addresses that were available to VA.  Cross v. Brown, 9 Vet. 
App. 18, 19-20 (1996) (per curium order).

As noted above, the veteran claims non-receipt of VA's 1995 
correspondence sent to the [redacted] address.  Those 
letters were not returned as undeliverable. Therefore, it 
would initially appear that the presumption of regularity 
applies. However, a closer examination of the claims file 
shows this is not the case.  The RO clearly had evidence of 
an alternate address for the veteran.  In fact, the RO, in 
January and February 1994, sent letters to the veteran 
regarding his receipt of a guaranteed VA home loan to the 
[redacted] address.

In determining what the veteran's "last known address" was of 
record in 1995, the Board has examined documents submitted by 
and sent to the veteran.  The record reflects that in January 
1993, the veteran filed his initial claim for service 
connection.  Prior to January 1999, this was the last 
document submitted directly by the veteran and it showed the 
[redacted] address.  The veteran's February 2003 VA 
examination as well as the April 2003 notice of rating action 
also showed the [redacted] address.  However, as noted 
above, the Board observes that in January and February 1994, 
the RO had communicated with the veteran at the [redacted] 
[redacted] address.  Yet, despite this, the RO, in February and 
May 1995, used the [redacted] address to notify the veteran 
of the scheduled examination and of his reduction of 
benefits.

Thus, the Board finds that the RO was clearly on notice that 
a viable, alternate address existed for the veteran.  As 
such, the Board concludes that the RO violated the due 
process procedures required in this case by not properly 
notifying the veteran of the scheduled examination and the 
resulting termination of his benefits at the last known 
address of record-the [redacted] address. 

Therefore, based on the irregular mailing of the examination 
notice and termination of benefits notice, in that the 
documents were not sent to the last address provided by the 
veteran, the Board finds that the presumption of regularity 
has been rebutted. Once the presumption has been rebutted, 
the burden shifts to VA to show that regular mailing 
practices were followed in mailing the document in question 
in accordance with applicable law and regulation or that the 
veteran actually received the documents.  See Ashley II, 2 
Vet. App. at 309.  In this case, the Board finds that neither 
criterion is satisfied.  There is no indication in the file 
that the RO sent copies of the January 1995 examination 
scheduling, the February 1995 Proposal to Reduce Evaluation, 
or the May 1995 Reduction of Rating to the veteran's 
alternate address, and there is no evidence the veteran 
actually received the letters.

In cases involving reductions in disability ratings, the 
Court has held that where VA acted to reduce a veteran's 
rating without observance of applicable law and regulation, 
such rating was void ab initio, and the Court would set it 
aside as not in accordance with law.  See, e.g., Brown v. 
Brown, 5 Vet. App. 413, 422 (1993).  As such, because the 
veteran's due process rights were violated in that he did not 
receive notification of the scheduled examination or any 
other notices leading the reduction of his evaluation, the 
Board finds that the May 1995 rating decision reducing the 
veteran's evaluation for a left ankle disability from 10 
percent disabling to noncompensable is void ab initio and is 
set aside as not being in accordance with the law.  
Accordingly, the Board grants the veteran's appeal for an 
earlier effective date for the reinstatement of his 10 
percent evaluation for his service-connected left ankle 
disability, effective August 1, 1995. 



ORDER

The veteran's 10 percent evaluation for a left ankle 
disability is reinstated, effective
August 1, 1995.



____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


